ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on April 8, 1969, 222 So.2d 54 affirming the temporary injunction of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed September 16, 1970, 239 So.2d 255 and mandate dated October 5, 1970 quashed this court’s judgment and dissolved the injunction,
Now, therefore, It is Ordered that the mandate of this court issued in this cause on May 19, 1969 is withdrawn, the judgment of this court filed April 8, 1969 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the temporary injunction of the Circuit Court entered in this cause on October 31, 1968 is dissolved and the cause is remanded to the Circuit Court for Further proceedings not inconsistent with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the Circuit Court. Rule 3.16(b) F.A.R, 32 F.S.A.